DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 03/17/2022 have been fully considered but they are not persuasive. Applicant’s argument with respect to previously claim 2 is not persuasive since the rejection of claim 2 was dependent upon the rejection of claim 1, which taught the claimed fiber optic plate. Applicant’s argument that the one skilled in the art would not apply Muraki’s fiber optic plate to Heo so that the outline of the image sensor does not protrude from the outline of the fiber plate is not persuasive since Heo already teaches it was known to provides corresponding sizes such that the layers are aligned (Fig. 5) [0074]. Applicant’s argument that the rejection of the underfill layer was unsupported was also not persuasive since Heo teaches that the use of fill layers was already known (see below). As such, the rejections are maintained and made final.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heo (US 20170224294 A1) in view of Muraki (US 6042267 A).
With regards to claim 1, Heo discloses an intraoral sensor comprising: a scintillator 140 including a first surface and a second surface; an image sensor [0045] (pixel array configured to convert light from the scintillator); a wiring board 130; a supporting substrate 120 configured to support the image sensor between the image sensor and the wiring board; and a connector 135 configured to electrically connect a cable 210 and be provided on an opposite surface of the wiring board from the image sensor (Fig. 4), wherein, when viewed from a direction perpendicular to the first surface of the scintillator, an outline of the scintillator, an outline of the image sensor, and an outline of the wiring board are substantially aligned (Fig. 5) [0074]. Heo does not specifically teach the fiber optical plate as claimed. However, in a similar field of endeavor, Muraki teaches an intraoral sensor comprising a fiber optical plate 2 for transmitting light emitted from a phosphor to the image sensor, thus reducing light loss by effectively coupling the phosphor 1 to the image sensor 3. In view of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Heo with the claimed fiber optical plate.  In addition, since Heo discloses an outline of the scintillator, an outline of the image sensor, and an outline of the wiring board are substantially aligned (Fig. 5) [0074], Modifying Heo with the teachings of Muraki’s fiber optic plate such that the outline of the image sensor does not protrude from the outline of the fiber optical plate and the outline of the wiring board would have been obvious to maintain the corresponding sizes [0074]. Heo does not specify the claimed underfill layer. However, Heo discloses that fill layers were generally known [0158-0160] and provided to improve the reliability of electrical connections. As such, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Heo with the claimed layer in view of the recited benefit. Heo discloses multiple housings 170, 200, 190 to cover the scintillator, image sensor, and wiring board, but does not explicitly teach wherein said housings are sealed. However, Muraki teaches it was known to provide a sealed container 14 for protecting the contents therein. Therefore, such a modification would have been well known and considered obvious in view of protecting the interior components.
With regards to claim 5, Heo discloses wherein the scintillator is a film-like scintillator [0054] (applicant has not defined the phrase “film-like” and is therefore being interpreted as having at thickness ranging between 70-200um).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884